Citation Nr: 0127349	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  99-14 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of service-connected chronic right shoulder 
impingement syndrome with intermittent bursitis (dominant), 
currently evaluated as 10 percent disabling.

2.  Evaluation of service-connected chronic left shoulder 
impingement syndrome with intermittent bursitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran has approximately 24 years and three months of 
active duty service, to include the periods from April 1967 
to April 1971, and from September 1976 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in which the RO granted service 
connection for bilateral chronic shoulder impingement 
syndrome with intermittent bursitis, and assigned each 
shoulder a 10 percent evaluation.  The RO assigned an 
effective date of February 1, 1993 for service connection for 
both disabilities.  In December 2000, in pertinent part, the 
Board remanded the issues on appeal to the RO for further 
action.  


FINDINGS OF FACT

1.  Chronic right shoulder impingement syndrome with 
intermittent bursitis is manifested by limitation of motion 
on abduction and flexion of the right shoulder/arm with 
objective evidence of crepitation on motion and subjective 
evidence of pain on motion; however, the veteran can move his 
right arm above shoulder level.

2.  Chronic left shoulder impingement syndrome with 
intermittent bursitis is manifested by limitation of motion 
on abduction and flexion of the left shoulder/arm with 
objective evidence of crepitation on motion and subjective 
evidence of pain on motion; however, the veteran can move his 
left arm above shoulder level.





CONCLUSIONS OF LAW

1.  Chronic right shoulder impingement syndrome with 
intermittent bursitis is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5219-5201 
(2001).  

2.  Chronic left shoulder impingement syndrome with 
intermittent bursitis is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5219-5201 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
April 1999 rating decision; May 1999 supplemental statement 
of the case, December 2000 Board remand decision, and in a 
June 2001 supplemental statement of the case, all sent to the 
veteran, informed the veteran of the reasons and bases for 
the assigned ratings and what evidence was needed to support 
higher ratings.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
rating decision, supplemental statement of the case, Board 
remand decision, and supplemental statement of the case, 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A..  In this 
case, the Board remanded this case and in that remand 
decision, the Board specifically told the veteran what 
evidence was being requested in conjunction with his claim 
and also informed him that he could submit supporting 
evidence.  In response, the veteran indicated that his 
medical treatment for his shoulder disabilities was limited 
to VA treatment.  Thereafter, VA records were requested and 
received.  The veteran was then informed what evidence was 
received and this evidence was addressed in the supplemental 
statement of the case.  The veteran did not indicate that 
there are any other relevant treatment records not of record.  
The Board notes that while subsequent information in the 
claims file shows that the veteran has had orthopedic 
appointments with VA, there is no evidence that these 
appointments included treatment for his shoulder 
disabilities.  The veteran himself is aware of what evidence 
has been received and reviewed by VA in conjunction with his 
claim.  He does not assert that any relevant and pertinent 
medical records have not been obtained or reviewed.  In 
addition, the veteran has not referenced any other unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  There is sufficient evidence of 
record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 



Background

In February 1993, the veteran filed a claim of service 
connection for bilateral shoulder disabilities.  

A review of the record shows that the veteran was afforded a 
VA examination in July 1993.  At that time, the veteran 
related that he had bursitis of the shoulders which caused 
periodic pain, but he related that Tylenol helped relieve the 
pain and that currently, he was not having any shoulder 
problems.  Physical examination was negative for any shoulder 
disability.  

In a February 1993 rating decision, service connection for 
bursitis of the shoulders was denied.  The veteran appealed 
that determination.  

Thereafter, a VA outpatient record shows that the veteran 
complained of shoulder stiffness, however, he demonstrated 
full range of motion.  This document is undated, but appears 
to be from 1994.  In April 1995, the veteran complained of 
left shoulder pain of two days' duration.  He demonstrated 
full range of motion.  He was diagnosed as having a mild 
muscle strain.  In June 1995, the veteran complained of 
intermittent right shoulder pain which was worse in the 
morning and increased with movement or rotation and extension 
of the arm.  Physical examination revealed a decrease in 
motion on extension and rotation and deltoid tenderness was 
noted.  The diagnosis was bursitis tendonitis of the right 
shoulder.  However, the veteran was treated again on that 
same day for chronic bursitis of the right shoulder.  
Although the veteran complained of severe pain on active and 
passive range of motion testing, his range of motion was 
essentially normal.  His x-rays were negative.  In July 1995, 
it was noted that the veteran again had right shoulder pain.  
His movements were guarded.  In August and September 1995, 
the veteran continued to complain of right shoulder pain.  
The veteran reported pain and tightening on the ends of range 
of motion testing.  He was also diagnosed as having right 
impingement syndrome.  

In an October 1995 rating decision, the prior denial of 
service connection for bursitis of the shoulders was 
confirmed and continued.  

In October 1995, the veteran was again treated by VA.  At 
that time, it was noted that the veteran had been treated for 
chronic bursitis of the right shoulder, but had exhibited 
full range of motion on testing.  The veteran, however, 
reported having severe pain and was given electronic 
stimulation.  The deltoid area was highly reactive, but the 
right gradually diminished at the same rate that the veteran 
reported subjective improvement with diminished pain and 
increased functional use.  It was noted that the veteran 
presently had 3-4 pain out of 10 and full use of the right 
upper extremity.  It was noted that he had met his goal of 
decreased pain and full use of the right upper extremity.  X-
rays revealed no evidence of fracture and approximately 5.0 
millimeter calcification or ossification of the posterior 
aspect of the right humeral head which might be post-
traumatic or post-inflammatory in nature.  In December 1995, 
the veteran was treated for his right impingement syndrome 
and was given Motrin for pain.  

VA records show that in May 1996, the veteran complained of 
having right shoulder pain, but range of motion was noted to 
be good.  

In August 1997, the veteran was afforded a VA joints 
examination.  At that time, it was noted that the veteran was 
right-handed.  The veteran gave a history of bilateral 
shoulder pain.  The veteran related that he had a deep pain 
in both shoulders, especially on the right, with increased 
movement.  The veteran described the pain as being a sharp, 
deep-seated pain which was intermittent in nature.  The 
veteran reported being in physical therapy and that he was 
taking Motrin for the pain.  The veteran reported that the 
pain was currently mild.  He denied any numbness or tingling 
of the upper extremities.  Physical examination of the right 
shoulder revealed active abduction to 95 degrees and active 
forward flexion to 140 degrees.  The left shoulder showed 
active abduction to 105 degrees and active flexion to 150 
degrees.  He had external rotation which was equal and full 
bilaterally.  He had interior rotation of the right shoulder 
to the inferior border of the scapula and interior rotation 
of the left shoulder to the middle aspect of the scapula and 
the scapular spine.  Neurovascular examination was normal 
bilaterally.  The veteran had crepitation with active and 
passive range of motion of the shoulders, more on the right 
than on the left.  He also had mildly positive impingement 
sign on the right, the left side was negative.  He had full 
passive range of motion with some crepitation with extremes 
of flexion and abduction.  He had good abduction strength and 
resistance bilaterally without evidence of rotator cuff 
injury.  There was no evidence of instability of either side.  
AP and lateral x-rays of the right and left shoulders showed 
some mild degenerative changes of the right glenohumeral 
joint with some cystic formation of the head of the humerus.  
There was some spurring of the acromioclavicular joint 
bilaterally, right worse than left, with the appearance of a 
type 2 acromion bilaterally.  The impression was chronic 
bilateral shoulder impingement syndrome with intermittent 
bursitis, presently minimally asymptomatic.  

The examiner noted that a review of the outpatient records 
showed that the veteran had been receiving treatment in 
regard to his right shoulder since August 1995 and had been 
given a course of physical therapy consisting of ultrasound 
and stimulation as well as a local injection which had helped 
significantly.  

In an April 1999 rating decision, the RO granted service 
connection for bilateral chronic shoulder impingement 
syndrome with intermittent bursitis, and assigned each 
shoulder a 10 percent evaluation.  The RO assigned an 
effective date of February 1, 1993 for service connection for 
both disabilities.  The veteran has appealed the issues of 
entitlement to higher ratings.  He argues that the RO failed 
to consider the "chronic" nature of his condition, and that 
the RO failed to award a "bilateral factor," citing 38 C.F.R. 
§ 4.26.  

In March 2001, the veteran was afforded another VA joints 
examination.  At that time, the veteran related that he had 
not missed any significant amount of work due to his 
shoulders and had not missed any work at all due to his 
shoulders in the last 5 years.  Physical examination revealed 
that he moved his shoulders slowly, especially upon removing 
his shirt.  There was tenderness over the acromioclavicular 
joints, more on the right than on the left, as well as a 
posterior acromion.  Rotator cuff strength testing revealed 
slight weakness, but it was symmetric and appropriate for his 
age.  He had a slightly positive impingement sign on the 
right.  He had full range of motion on forward flexion, 
abduction, external rotation, and internal rotation.  The 
veteran did not appear to be markedly limited in his motion.  
He had minimal pain on the extremes of motion.  X-rays 
revealed very minimal arthritis with inferior osteophytes on 
the glenoid and humeral head.  The left shoulder appeared 
fairly normal.  The examiner indicated that the veteran had 
right shoulder mild impingement with some associated 
bursitis.  The examiner recommended physical therapy and 
injection as that had provided relief and indicated that the 
veteran did not appear to be limited much with respect to his 
daily work and functioning.  

In a June 2001 supplemental statement of the case the RO 
explained that the RO had applied the bilateral factor in the 
April 1999 rating decision.  


Analysis

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Our review reflects that the veteran's 
disabilities have not significantly changed and that uniform 
ratings are appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1 (1999); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  The veteran has been 
rated under Diagnostic Code 5019-5201.  A disability rated 
under Diagnostic Code 5201 is rated on limitation of motion 
of affected parts, as arthritis, degenerative arthritis. 

The rating schedule provides that degenerative arthritis 
established by x-ray findings is to be rated on the basis of 
limitation of motion for the specific joint involved.  38 
C.F.R. Diagnostic Code 5003.  Diagnostic Code 5003, in turn, 
provides that degenerative (hypertrophic or osteoarthritis) 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003.  In the absence of objective evidence of 
limitation of motion, Diagnostic Code 5003 provides for a 
disability evaluation of 10 percent for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joints, and 20 percent for the same type of evidence with 
occasional incapacitating exacerbations.  38 C.F.R. Part 4, 
Code 5003.

Under Diagnostic Code 5201, the rating schedule provides a 20 
percent rating when there is limitation of the minor or major 
arm to shoulder level; a 20 percent rating when there is 
limitation of the minor arm to midway between side and 
shoulder level and a 30 percent rating when there is 
limitation of the major arm to midway between side and 
shoulder level; a 30 percent rating when there is limitation 
of the minor arm to 25 degrees from the side and a 40 percent 
rating when there is limitation of the major arm to midway 
between side and shoulder level.  38 C.F.R. Part 4, 
Diagnostic Code 5201.  

Full range of motion of the shoulder on forward flexion is 
zero to 180 degrees.  Full range of motion of the shoulder on 
abduction is zero to 180 degrees.  Full range of motion of 
the shoulder on external rotation is zero to 90 degrees.  
38 C.F.R. § 4.71, Plate I.

A review of the records from 1993 through 1995 show that the 
veteran complained of shoulder pain, particularly on rotation 
and extension of the arm and on the end extremes of motion 
testing, however, his range of motion was full.  After being 
given electronic stimulation, the veteran reported diminished 
pain and increased functional use.  It was noted that the 
veteran presently had 3-4 pain out of 10 and full use of the 
right upper extremity.  In 1996, the veteran complained of 
having right shoulder pain, but range of motion was noted to 
be good.  In 1997, the veteran demonstrated limitation of 
motion of the shoulders on a VA examination in August 1997.  
He demonstrated active abduction to 95 degrees and active 
forward flexion to 140 degrees.  The left shoulder showed 
active abduction to 105 degrees and active flexion to 150 
degrees.  He had external rotation which was equal and full 
bilaterally.  He had interior rotation of the right shoulder 
to the inferior border of the scapula and interior rotation 
of the left shoulder to the middle aspect of the scapula and 
the scapular spine.  The veteran had crepitation with active 
and passive range of motion of the shoulders, more so on the 
right than on the left.  He also had mildly positive 
impingement sign on the right, the left side was negative.  
He had full passive range of motion with some crepitation 
with extremes of flexion and abduction.  There was no 
evidence of weakness or loss of strength or of instability.  

In March 2001, the veteran was afforded another VA joints 
examination.  He had full range of motion on forward flexion, 
abduction, external rotation, and internal rotation.  The 
veteran did not appear to be markedly limited in his motion.  
He had minimal pain on the extremes of motion.  Rotator cuff 
strength testing revealed slight weakness, but it was 
symmetric and appropriate for his age.  He had a slightly 
positive impingement sign on the right. 

In sum, the veteran's bilateral shoulder disabilities have 
not caused functional impairment beyond that contemplated by 
the 10 percent evaluations.  The veteran has consistently 
complained of pain causing functional impairment to his 
shoulders from 1993 to the present time.  The Board is 
cognizant that the complaints of pain taken in conjunction 
with the directives of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca require that his pain be considered in evaluating 
functional impairment.  The Board has also taken into 
consideration the veteran's complaints of the chronic nature 
of his shoulder disabilities.  The August 1997 shows the most 
severe functional impairment caused by pain.  

The veteran, at his worst, demonstrated abduction of the 
right shoulder/arm to 95 degrees and on the left to 105 
degrees.  Thus, his abduction was to a point above shoulder 
level.  He flexed forward on the right to 140 degrees and on 
the left to 150 degrees.  Thus, his flexion was also at a 
point above shoulder level.  Rotation was full.  There is no 
objective evidence showing that the veteran's shoulder 
disabilities have ever prevented him from moving his arms 
above shoulder level.  

In applying Diagnostic Code 5201, the veteran does not meet 
the criteria for the lowest rating because he can move both 
his left and right arms above shoulder level.  In addition, 
the veteran does not meet the criteria for any of the other 
diagnostic codes governing shoulder disabilities as he does 
not have ankylosis of either scapulohumeral articulation, 
flail shoulder, false flail joint, fibrous union of either 
humerus, recurrent dislocation of either scapulohumeral 
joint, malunion of either humerus, deformity of either 
humerus, dislocation of either clavicle, nonunion of either 
clavicle, or malunion of either clavicle.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202, 5203.  

However, as noted, when the limitation of function and motion 
of the specific joint is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added, under 
Diagnostic Code 5003.  

In this case, there is limitation of motion of the right and 
left shoulder joints as shown on the 1997 examination and as 
reported by the veteran.  The Board finds the veteran's 
reports of decreased and painful motion to be credible based 
on the supporting outpatient records which show continuous 
treatment for shoulder complaints.  Also, this limitation of 
motion is confirmed objectively by findings such as 
crepitation and painful motion.  38 C.F.R. Part 4, Code 5003.  
Thus, a 10 percent rating is warranted for each shoulder, as 
has been assigned by the RO.  If these separate 10 percent 
ratings were combined pursuant to 38 C.F.R. § 4.25, the 
resulting combined evaluation is 20 percent.  

The Board notes that if the Board were to consider that no 
limitation of motion was shown during periods of time during 
the appeal, Diagnostic Code 5003 provides for a disability 
evaluation of 10 percent for x-ray evidence of involvement of 
two or more major joints, and 20 percent for the same type of 
evidence with occasional incapacitating exacerbations.  38 
C.F.R. Part 4, Code 5003.  The Board notes that there is 
involvement of two major joints with occasional 
incapacitating exacerbations, as complained of by the 
veteran.  This would warrant one 20 percent rating.  
Therefore, the rating of the veteran's bilateral chronic 
shoulder impingement syndrome with intermittent bursitis 
disabilities on this basis, alternatively, is the same as 
rating them separately.  

The Board further notes, as pointed out by the RO in the June 
2001 supplemental statement of the case, that the RO had 
applied the bilateral factor in the April 1999 rating 
decision.  This adjustment was made when the combined rating 
for all service-connected disabilities was computed.

Accordingly, the Board concludes that the current separate 10 
percent ratings for chronic right shoulder impingement 
syndrome with intermittent bursitis and for chronic left 
shoulder impingement syndrome with intermittent bursitis, is 
appropriate.  Higher ratings are not warranted as the 
veteran's bilateral shoulder disabilities, even considering 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, do not cause the 
type of limitation contemplated under Diagnostic Code 5201, 
on either side nor is the criteria for any of the other 
diagnostic codes governing shoulder disabilities, as noted 
above, met.  Stated differently, the objective evidence and 
the subjective evidence establish that the veteran has some 
functional impairment.  However, the veteran retains function 
use above the shoulder level.  Therefore, an evaluation in 
excess of 10 percent (the minimum compensable evaluation for 
a joint 38 C.F.R. §  4.59- Code 5003) is not warranted.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's bilateral chronic shoulder 
impingement syndrome with intermittent bursitis now causes or 
have in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  A review of the 
recent evidence shows that the recent VA examination 
considered whether there was any marked interference with his 
employment and concluded that there was not.  Id.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Although the Board sympathizes with the veteran's 
difficulties due to his bilateral chronic shoulder 
impingement syndrome with intermittent bursitis, the Board is 
constrained to abide by VA regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim for higher ratings for bilateral chronic 
shoulder impingement syndrome with intermittent bursitis.


ORDER

An evaluation in excess of 10 percent right or left shoulder 
impingement syndrome with intermittent bursitis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

